 In the Matter of DAYSON BEDDING Co., EMPLOYERandAMERICANFEDERATION OF LABOR, PETITIONERCase No. 1-RC-1619.--Decided October 4, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National'Labor Relations Act, a hearing was held before Sam G. Zack, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board fords :1.The Employer, a Maine corporation, is engaged in the manu-facture and sale of bedding and porch furniture.The Employerannually purchases raw materials, consisting primarily of steel, cot-ton waste, ticking, and lumber, valued at approximately $50,000, ofwhich approximately 75 percent is received from points outside theState of Maine.The Employer's annual sales of finished productsare valued at approximately $100,000, of which approximately 14percent is shipped to points outside the State.Approximately 98percent of its sales outlets are retail stores and 2 percent consist ofsales to hotels and the Bangor and Aroostook Railroad.Although the operations of the Employer affect commerce withinthe meaning of the Act, the amount of the Employer's out-of-Statesales, its sales to firms over whom the Board would assert jurisdic-tion, and its out-of-State purchases are, neither individually nor incombination, equal to that which the Board has recently stated tobe the minimum required for exercising its discretion to assert juris-diction 1Accordingly we find that it would not effectuate the policiesof the Act to assert jurisdiction in this case, and we shall dismiss thepetition.ORDERIT Is HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.IStan48laus Implement and Hardware Company, Ltd.,91 NLRB 618;Federal DairyCo., Inc.,91 NLRB 638;Dorn's House of Miracles, Inc.,91 NLRB 632;Hollow TreeLumber Company,91 NLRB 635;The Rutledge Paper Products Co.,91 NLRB 625.91 NLRB No. 117.643917572-51-vol. 91-42